PROSPECTUS SUPPLEMENT Filed Pursuant to 424(b)(5) (To Prospectus dated August 12, 2008) Registration No. 333-152979 10,000,000 Common Shares We have entered into a sales agreement with Cantor Fitzgerald & Co. relating to the common shares offered by this prospectus supplement and the accompanying prospectus dated August 12, 2008.In accordance with the terms of the sales agreement, and except as noted below, we may offer and sell up to 10,000,000 of our common shares, $0.001 par value per share, from time to time through Cantor Fitzgerald & Co., as our agent for the offer and sale of the common shares. Our common shares are listed on The Nasdaq Global Market under the symbol “PRGN.” The last reported sale price of our common shares on The Nasdaq Global Market on April 14, 2009 was $3.74 per share. Sales of our common shares, if any, under this prospectus supplement and the accompanying prospectus may be made in sales deemed to be “at-the-market” equity offerings as defined in Rule 415 promulgated under the Securities Act of 1933, as amended, including sales made directly on or through The Nasdaq Global Market, the existing trading market for our common shares, sales made to or through a market maker other than on an exchange or otherwise, in negotiated transactions at market prices prevailing at the time of sale or at prices related to such prevailing market prices and/or any other method permitted by law. Cantor Fitzgerald & Co. will be entitled to compensation equal to 3.0% of the gross proceeds of the sale of any of the 10,000,000 common shares referenced herein that are sold in “at-the-market” offerings, and 4.0% of the gross proceeds of the sale of any of those shares in negotiated transactions.In connection with the sale of the common shares on our behalf, Cantor Fitzgerald & Co. may be deemed to be an “underwriter” within the meaning of the Securities Act of 1933, as amended, and the compensation of Cantor Fitzgerald & Co. may be deemed to be underwriting commissions or discounts. Investing in our common shares involves risks.See the risk factors beginning on page S-3 of this prospectus supplement and beginning on pagesix of the accompanying prospectus, beginning on page eight of our Report on Form 6-K filed on April 7, 2009 and beginning on page seven of our Annual Report on Form 20-F for the year ended December 31, 2007, that are incorporated by reference herein, to read about the risks you should consider before purchasing our common shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus.Any representation to the contrary is a criminal offense. Cantor Fitzgerald & Co. The date of this prospectus supplement is April 15, 2009. This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this offering and the securities offered hereby, and also adds to and updates information contained in the accompanying base prospectus and the documents incorporated by reference into this prospectus supplement and the base prospectus. The second part, the base prospectus, gives more general information and disclosure. When we refer only to the prospectus, we are referring to both parts combined, and when we refer to the accompanying prospectus, we are referring to the base prospectus. If the description of this offering varies between this prospectus supplement and the accompanying prospectus, you should rely on the information in this prospectus supplement. This prospectus supplement, the accompanying prospectus and the documents incorporated into each by reference include important information about us, the common shares being offered and other information you should know before investing. You should read this prospectus supplement and the accompanying prospectus together with the additional information described under the heading “Where You Can Find Additional Information” before investing in our common shares. You should rely only on the information contained or incorporated by reference into this prospectus supplement and the accompanying prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus supplement, the accompanying prospectus and the documents incorporated into each by reference is accurate only as of their respective dates. Our business, financial condition, results of operations and prospects may have changed since those dates. Summary Before investing in our common shares, you should carefully read this prospectus supplement, the accompanying prospectus and the documents incorporated herein by reference for a more complete understanding of our business and this offering.You should pay special attention to the sections entitled “Risk Factors” beginning on pageS-3 of this prospectus supplement and pagesix of the accompanying prospectus, beginning on page eight of our
